DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claim 1-15, 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest a headband; a first earcup rotatably coupled to the headband about a first storage axis, wherein the first earcup is rotatable between a first listening orientation and a first storage orientation, wherein the first storage orientation corresponds to an orientation of the first earcup rotated about the first storage axis that is in a range between -90° and 90° from the first listening orientation; and a second earcup rotatably coupled to the headband about a second storage axis, wherein the second earcup is rotatable between a second listening orientation and a second storage orientation, wherein the second storage orientation corresponds to an orientation of the second earcup rotated about the second storage axis that is in a range of between -90° and 90° from the second listening orientation, and wherein a largest tangent clearance cylinder having a diameter of at least 4.75 inches is defined by the headband, the first earcup and the second earcup when the 



Regarding claim 10, in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest a headband; a first earcup rotatably coupled to the headband and configured to rotate about a first storage axis between a first listening orientation and a first storage orientation, the first storage orientation of the first earcup corresponding to rotation of the first earcup about the first storage axis in a range between -90° and 90° from the first listening orientation; and a second earcup rotatably coupled to the headband and configured to rotate about a second storage axis between a second listening orientation and a second storage orientation, the second storage orientation of the second earcup corresponding to rotation of the second earcup about the second storage axis in a range between -90° and 90° from the second listening orientation, wherein the first storage axis and the second storage axis define an XY plane, wherein a center Y-axis is in the XY plane and interposed between the first earcup and the second earcup, wherein a YZ plane is perpendicular to the XY plane and includes the center Y-axis, wherein a first earcup axis extends across a contact surface of the first earcup from an end of the first earcup adjacent the headband to an end of the first earcup spaced away from the headband, wherein a second earcup axis extends across a contact surface of the second earcup from an end of the second 



Regarding claim 15, in combination with other limitation of the claims, the prior art of record fails to disclose or specifically suggest a headband; a first earcup comprising a first yoke, the first yoke being rotatably coupled to the headband at a first interface and configured to rotate around a first storage axis, the first yoke defining a first yoke axis; and a second earcup comprising a second yoke, the second yoke being rotatably coupled to the headband and configured to rotate about a second storage axis, the second yoke defining a second yoke axis, wherein the first storage axis and the second storage axis define an XY plane, whereinAMENDMENT AND REPLYPage 6 Serial No. 16/434,735Attorney Docket No.: 406602-US-NP Filing Date: June 7, 2019Title: ERGONOMIC HEADPHONE DEVICEthe headphone device defines a center Y-axis in the XY plane that is interposed between the first earcup and the second earcup, wherein the first yoke axis is defined by a projection of a longitudinal axis of the first yoke onto the XY plane, wherein the second yoke axis is defined by a projection of a longitudinal axis of the second yoke onto the XY plane, wherein a yoke tilt angle δ between the first storage axis and the first yoke axis is in a range between 20° and 40°, wherein a yoke tilt angle δ between the second storage axis and the second yoke axis 


Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

In view of US 5109424, Andre discloses a headphone has a dual element speaker unit including a face plate having an opening centrally located. A case coupler is mounted in the opening and has an annular projection protruding through the opening. A first dynamic transducer is mounted within that annular projection. A second dynamic transducer is mounted to the case coupler opposite the first transducer. The case coupler includes an isolating plate, positioned between the first and second transducers, for sonically isolating the first transducer from the second. A grill plate is mounted over the annular projection, for providing a load to the first transducer. The isolating plate includes an opening, located outside the periphery of the annular projection, for allowing the passage of sound from the second transducer to the listener. A support assembly is connected to the face plate, and a cup assembly in turn connected to the support assembly. The support assembly allows relative pivoting movement between the cup assembly and the face plate. The support assembly 

In view of (US 2017/0041697), Levine discloses a headset that has an arm (106) extending between a yoke (110) and a headpiece (102), where the arm is rotatable relative to the yoke about an axis (118), and includes a foot partially located within a channel. A plug is partially located within the channel, and restricts rotation of the arm about the axis relative to the yoke to a subrange of the range of rotational positions for preventing movement of the foot out of the channel and corresponding separation of the arm from the yoke, where the subrange of the range of rotational positions extends 10 degrees about the axis. The yoke is rotatably connected to an earpiece at a durable and compact coupling that is convenient to assemble and that does not interfere with an internally routed cord extending between the headpiece and the earpiece. The headset enables a bearing that is suited for forming a snug connection between the arm and the 


In view of (US 20140205129), Blair discloses  an assembly having a sleeve comprises first end portion of spring band, and second multiple detent pockets positioned laterally relative to the first multiple detent pockets. An arm comprises first and second spring-loaded bearing that adjustably engage the first and second multiple detent pockets respectively. The spring-loaded bearings adjustably secures the arm to the sleeve, when first spring loaded bearing engages one pocket of first multiple detent pockets and second spring-loaded bearing engages one pocket of second multiple detent pockets. Since dimensions of the sleeve including the radius of curvature, is selected, such that the sleeve comfortably fits the user's head and/or neck. Since the ring housing is pivoted toward a user's ear, such that the ear cushion of the earpiece exerts a force on the user's ear that comfortably secures the assembly relative to the user's head and/or neck without applying an excessive force (see fig. 21, 29, ¶ 0033, 0072, 0080-0081).


In view of (US 20170264992), Wallace discloses the compliant constrained headband spring having a headband spring element. A stiffness enhancing element is coupled to headband spring element. The compliant constrained headband spring is exhibiting a first stiffness in an open position and a second stiffness greater than first 


In view of (US 9,344,794), Blonder discloses The apparatus has speakers (5a, 5b) rotated about arms (4a, 4b) of each of connectors to allow each of audio output elements (6) of each of the speakers to turn away from one another during a first music playing mode. A hinge of a headband (2) allows the headband to open wider distance between the speakers in the first music playing mode. An amplifier is connected to a portion of one of the speakers, where a switching mechanism is activated by rotating each of the speakers from the first music mode to a second music playing mode, and the rotation of the speakers activates the amplifier. The apparatus utilizes a safety 


In view of (US 20090268936), Goldberg discloses a device having a headband movable between extended state and contracted state, where the headband is biased to the contracted state. An ear cup (104) is pivotably connected to the headband, and a position sensing device detects when the headband is in the extended state or in the contracted state. The sensing device includes a magnet coupled to a portion of the headband. Hall-effect device is coupled to the ear cup. Distance between the magnet and the Hall-effect device is decreased when the headband is moved from the contracted state to the extended state. The device is placed on a user's head to avoid unwanted pops or clicks or other transient audio or visual signals by muting audio or disconnecting a portion of a circuitry for particular time before commencing of normal operation. The device automatically turns on when the user places the device on the head and automatically turns off when the user removes the device from the head. The device minimizes the power by checking whether the headworn device is in the contracted or extended state periodically, thus energizing a light emitter for only few milliseconds (see fig. 1-2, ¶ 0023-0024).




In view of (US 2018/0220224), Chute discloses a headphone having an ear-cup movably coupled to a headband by a joint that is constructed and arranged to allow translation of the ear-cup relative to the headband along a translational axis and rotation of the ear-cup from a neutral position about the translational axis, where the joint comprises a pivot element that comprises a first end located in an interior of a slider (50) and a second end located in the ear-cup, the first end of the pivot element is adapted to slide in and along length of the slider along the translational axis, and comprises a detent element, the slider comprises a set of detent-receiving depressions spaced along the length of the slider, and the detent-receiving depressions establish a set of rest positions of the ear-cup along the translational axis. The headphone allows 


In view of (US 10362399), Carino discloses a headphone having a first ear cup including a first speaker. First and second sets of sensors are configured to generate first and second sets of measurements, where the first and second sets of measurements include a direction of a gravitational field and a direction of magnetic north with respect to the first ear cup. A second ear cup is provided with a second speaker. A headband extends between the first and second ear cups. A control circuitry is coupled to the first and second sets of sensors and configured to determine a relative orientation between the first and second ear cups based on the first and second sets of measurements to use a relative orientation for determining whether a left or right channel audio signal is route to the first speaker. The headphones can automatically detect headphone orientation to ascertain in which the first ear cup directs a left channel audio signal and the second ear cup directs a right channel audio signal so as to allow a user to enhance experience of the audio signal. The headphone can provide increased ease-of-use by users at specific orientation without regard to which the ear cup is worn on the ear (see fig. 3-4, col. 6, lines 3-51).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ASSAD MOHAMMED/Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651